Citation Nr: 0218175	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 17, 
1999 for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION
Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, daughter, and son


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active military service from November 1951 
to July 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2000 decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which granted service connection for PTSD, 
effective November 17, 1999.  The veteran believes the 
effective date for the grant of service connection for 
PTSD should be retroactive to 1972.

In February 2002, the Board remanded this matter to the RO 
to schedule a hearing before a traveling Member of the 
Board.  A hearing was scheduled, but in September 2002, 
the veteran withdrew his hearing request.  Accordingly, 
the Board will proceed with consideration of the veteran's 
claim based on the evidence of record, as he has 
requested.  See 38 C.F.R. § 20.704(e) (2002).  The Board 
further concludes on thorough review of the record that 
the RO fully complied with the Board's remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance 
commensurate with applicable law and regulations.  

2.  A claim of service connection for an acquired 
psychiatric disorder was made on February 9, 1972.

3.  In April 1972, the veteran was diagnosed with passive-
dependent personality with marked features of inadequacy 
and with conversion reaction. 

4.  The veteran's formal claim of service connection for 
PTSD was received at the RO on November 17, 1999.

5.  PTSD was diagnosed initially in June 2000.  

6.  In August 2000, the RO granted service connection for 
PTSD, effective November 17, 1999.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 
2000.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).  

2.  The criteria for an effective date earlier than 
November 17, 1999 for an award of service connection for 
PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim 
for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VA 
may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the veteran's claim.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  
The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and 
argument on his behalf.  Further, he and his 
representative have been notified of the evidence needed 
to establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

The Board notes that the veteran was informed of the 
provisions of VCAA and of all pertinent law and 
regulations via September 2000 statement of the case, July 
2002 supplemental statement of the case, and by April 2002 
letter informing him of the pertinent provisions of VCAA.  
In addition, he was afforded a local hearing at the RO in 
May 2002.

The Board notes that further development of the case would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any 
further action would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  Id.; Soyini, 
supra.

Factual Background 

In July 1969, the veteran filed a claim of service service 
for a back disability and for VA nonservice-connected 
pension benefits.

By November 1969 rating decision, the RO denied service 
connection for a dorsal spine disability, as well as 
entitlement to VA nonservice-connected pension benefits.  

In March 1971, he again filed a claim of service 
connection for a back disability and for VA nonservice-
connected pension benefits.  

By May 1971 rating decision, the RO denied entitlement to 
nonservice-connected pension benefits, as well as 
entitlement to service connection for a low back 
disability.  

In January 1972, he filed a notice of disagreement with 
respect to the denial of pension benefits.  The RO issued 
a statement of the case that month.  

On February 9, 1972, he perfected an appeal.  He indicated 
that he was unable to pursue gainful employment due to his 
back disability.  He also stated that he wished to be re-
examined for a claim of service connection for a nervous 
condition as well as a claim of service connection for a 
back disability.  

An April 1972 psychiatric examination reported reflected 
diagnoses of passive-dependent personality with marked 
features of inadequacy and conversion reaction.

In May 1972, the RO granted the veteran VA nonservice-
connected disability pension benefits, effective February 
17, 1971. 

On November 17, 1999, he filed claims of service 
connection for residuals of frostbite, residuals of a knee 
injury, hearing loss, depression, and PTSD.

By June 2000 decision, the RO denied service connection 
for residuals of frostbite, residuals of a knee injury, 
hearing loss, a depression.  A decision regarding service 
connection for PTSD was deferred.  

A letter from a VA psychiatrist dated in June 2000, 
indicated a diagnosis of PTSD and an assessment that such 
was related to combat service in Korea.  The physician 
further stated that the veteran was completely disabled by 
PTSD and that he had been completely disabled since 1972.  

A July 2000 VA examination report reflected a diagnosis of 
chronic severe PTSD, and that, based on his history, such 
disability appeared to have began almost 50 years earlier.  

By August 2000 rating decision, the RO granted service 
connection for PTSD, effective November 17, 1999.  The RO 
also granted entitlement to total disability benefits 
based on individual unemployability, effective November 
17, 1999.  Furthermore, the RO granted entitlement to 
dependents' educational assistance under 38 U.S.C. Chapter 
35, but denied entitlement to service connection for 
degenerative disc disease of the lumbar spine.

In September 2000, he filed a notice of disagreement 
expressing disagreement with respect to the effective date 
of service connection for PTSD, alleging that the 
effective date should have been in 1972.  

By September 2000 statement of the case, the RO denied the 
veteran's application for a earlier effective date for the 
granting of service connection for PTSD.  

In October 2000, he filed a substantive appeal indicating 
that he "filed a claim in 1972 and was denied for what he 
was just recently awarded."

In May 2002, he testified at a hearing at the RO that he 
was never hospitalized for psychiatric problems, and that 
in April 1972 he was hospitalized for his back disability.  
At that time, he reported initially discussed his 
emotional problems with a physician.  He stated that, at 
that time, he was prescribed medication that caused him to 
sleep "all the time."  He testified that he was a medic in 
Korea and that PTSD-like symptoms became apparent in about 
1970.  His spouse testified that on returning from the 
hospital in April 1972, the veteran was drowsy due to 
medication.  She also indicated that he was awarded Social 
Security benefits beginning November 1972.  She further 
indicated that Valium was prescribed in 1972.  His 
daughter testified that her father had been a "sick man" 
ever since she was a child.  She further indicated that he 
rarely spoke about his wartime experiences.  His son 
stated that when his father did not take his medication, 
he was very moody although he suffered from moodiness even 
when in compliance with his medication.  

By June 2002 decision, the RO denied service connection 
for degenerative disc disease of the lumbar spine, 
frostbite to the hands, residuals of a knee injury, 
hearing loss, and depression.

By July 2002 supplemental statement of the case, the RO 
denied entitlement to an effective date of February 9, 
1972 for the grant of service connection for PTSD.  

Law and Regulations 

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C. § 5110(a) (2002); 38 
C.F.R. § 3.400 (2002).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1), (r).

Where new and material evidence consists of a supplemental 
report of service department records, received before or 
after the decision has become final, the effective date 
should agree with the evaluation (since it is considered 
these records were lost or mislaid) or the date of receipt 
of the claim on which the prior evaluation was made, 
whichever is later, subject to the rules on original 
claims filed within 1 year after separation from service.  
38 C.F.R. 3.400(q)(2).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, 
if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C. § 
5110; 38 C.F.R. § 3.400(o)(1).

The VA administrative claims process recognizes formal and 
informal claims.  An informal claim for benefits will be 
initiated by a report of examination or hospitalization 
for previously established service-connected disabilities.  
38 C.F.R. § 3.157(b)(1) (2002); see also Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (a VA medical 
examination report constitutes an informal claim for a 
TDIU).

The Court has held that if VA does not forward a formal 
application form to a claimant who has presented an 
informal claim under § 3.155(a) (2002), the one-year 
period for filing a formal application is not triggered, 
and the informal claim must be accepted as the application 
for purposes of establishing the effective date under 38 
U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Quarles v. 
Derwinski, 3 Vet. App. 129, 137 (1992); see also Hamilton 
v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994); cf. Servello, supra.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the veteran prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Id. at 1365.

Analysis

Under the facts above, the earliest date that may be 
assigned for the award of service connection for PTSD is 
the date of receipt of the veteran's claim for that 
disability, i.e., November 17, 1999.  38 C.F.R. § 3.400.  
Although a professional assessment may have indicated that 
PTSD had its onset in about 1950, because the veteran did 
not file his claim of service connection for PTSD until 
November 17, 1999, an effective date earlier than the date 
of claim cannot be granted.  Id.  

The veteran is entitled to the benefit of the doubt, and 
when the evidence is at least in relative equipoise, he 
must prevail.  38 U.S.C. § 5107; Gilbert, supra.  However, 
in the present case, the evidence is not in relative 
equipoise.  Upon filing his claim of service connection 
for a nervous condition in February 1972, a VA psychiatric 
examination was scheduled.  The April 1972 psychiatric 
examination report did not reflect a diagnosis of an 
acquired psychiatric disorder.  A diagnosis of an acquired 
psychiatric disability, i.e., PTSD, was not made until 
June 2000.  As such, an effective date in 1972 for the 
grant of service connection for PTSD must be denied.


ORDER

Entitlement to an effective date of February 9, 1972 for 
the grant of service connection for PTSD is denied.


		
	J.F. GOUGH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

